Citation Nr: 9931463	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  98-01 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to March 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas which denied the veteran's claims for service 
connection for several disorders.  The claims file was 
subsequently transferred to the jurisdiction of the Regional 
Office in Montgomery, Alabama (RO).  The veteran's notice of 
disagreement was received in May 1997.  In November 1997, the 
veteran submitted a letter clarifying which matters he wished 
to appeal.  The RO issued a statement of the case in January 
1998, and the veteran's substantive appeal (VA Form 9) was 
received in February 1998.  In June 1999, the veteran 
testified at a personal hearing before the undersigned member 
of the Board sitting at the RO.

REMAND

At the June 1999 Board hearing, the veteran testified as to 
his belief that certain service medical records were in some 
manner not included with the records which have been obtained 
in connection with his claims for VA benefits.  While a 
claimant's bare assertion in this regard is not per se a 
reason for a further search for records, in this case the 
Board finds it troublesome that there are essentially no 
service medical records, including a separation examination 
report, for the last five months of the veteran's service.  
The available service medical records do document a 
conversion disorder in 1994, elevated blood pressure readings 
with scheduled blood pressure checks in 1994 and 1995, and 
treatment for skin problems, variously diagnosed as possible 
dermatitis and tinea pedis and manus in 1994 and 1995.  Under 
the circumstances of this particular case, the Board believes 
that appropriate action should be undertaken to ensure that 
all available service medical records have been obtained. 

Additionally, at the June 1999 Board hearing, the veteran 
testified that he had started receiving VA medical treatment 
for both his hypertension and his skin disorder.  However, 
the claims file does not contain any VA medical records.  VA 
has constructive, and in this case actual, knowledge of the 
possible existence of such records.  See Bell v. Derwinski, 2 
Vet. App. 611, 612-613 (1992).  Action to obtain all such VA 
medical records must be undertaken before the Board may 
properly proceed with appellate review. 

At this point, the Board emphasizes to the veteran that 
statutory law as enacted by the Congress charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a).  
In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  Alternatively, the United States 
Court of Appeals for Veterans Claims (Court) has recently 
indicated that a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.  

The Board also stresses to the veteran that a layperson is 
not competent to make a medical diagnosis or render an 
opinion as to medical causation.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

While even without a well-grounded claim VA must obtain 
available service and VA medical records pertinent to the 
claim, no additional assistance to a claimant under 38 
U.S.C.A. § 5107(a) is required until the claim is shown to be 
well-grounded.  With this in mind, to the extent that there 
may be any pertinent medical records from a private 
psychiatrist and/or private family doctor (to include a Dr. 
Dale Spergo in Winfield, Alabama) as reported by the veteran 
at the June 1999 hearing, the Board hereby advises the 
veteran that such evidence may be significant for purposes of 
well-grounding his claims and that he should obtain and 
submit all such evidence.  38 U.S.C.A. § 5103(a); McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  

In light of the foregoing, the case is hereby REMANDED for 
the following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request a search for any additional 
service medical records, to specifically 
include records from October 1995 to the 
veteran's discharge in March 1996. 

2.  All pertinent VA medical records 
should be obtained and associated with 
the claims file. 

3.  After completion of the above, the RO 
should review the expanded record.  If 
the RO determines that any claim(s) 
is/are well-grounded, then appropriate 
additional development (including 
appropriate VA examination(s)) should be 
accomplished to meet the duty to assist 
the veteran with such well-grounded 
claim(s).  The RO should then adjudicate 
such well-grounded claim(s) on the 
merits.  As to any issue(s) which is 
denied on any basis, the RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  
After affording the veteran and his 
representative an opportunity to respond, 
the case should be returned to the Board 
for appellate review. 

The purpose of this remand is to ensure that all records 
effectively within VA control are obtained.  By this remand, 
the Board makes no determination as to the well-groundedness 
or merits of any of the issues on appeal.  The veteran and 
his representative are free to submit additional evidence and 
argument in support of the issues on appeal. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



 

